PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/665,192
Filing Date: 28 Oct 2019
Appellant(s): Sung, Jun Young



__________________
Jesse A. Fenty
Reg. No.: 60,633
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/05/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In essence the Appellants argue the following points, and each point is addressed individually.

A. Ground of Rejection under 35 U.S.C. 102

On page 10, appellant argues that Kuoch merely discusses switching between a freeway mode and a low beam mode if a center divider is detected or not. This is not the same as, “wherein the road information determination unit determines whether a type of a road on which the vehicle is currently being driven is a state highway or an interstate highway based on GPS information of the vehicle”.

Examiner respectfully disagrees. As Kuoch discloses the road information determination unit determines all different types of roads on which the vehicle is currently being driven based on GPS information of the vehicle (FIG. 1 & 6, and paragraphs [0022], [0037], [0062]), where it is clear that GPS information (Navigation freeways, highways or main roads, secondary roads, city roads etc. which includes a state highway or an interstate highway.

On pages 10-11, Appellant further submits that Kuoch fails to teach “wherein the lamp controller is configured to control the light of the headlamp in response to determining that the vehicle is driving on one of the state highway and the interstate highway”.

Examiner respectfully disagrees. As Kuoch discloses controlling head lamp (beam control) in response to determining that the vehicle is driving on what type of road (FIG. 6 and paragraphs [0022], [0037], [0062] and [0084]), where it is clear that road lighting beam can switches freeway mode to town road mode by controller, navigation data (GPS) includes type of road, and the beam control is function of all relevant data obtained from the navigation system.


B. Ground of Rejection under 35 U.S.C. 103

a)
On pages 11-12, Appellant submits that “Dependent claims 3 and 9 are also deemed to be allowable due to at least their dependency on allowable independent 

Examiner respectfully disagrees. 35 U.S.C. 103 rejections over Kuoch in view of Kunze cannot be withdrawn regarding claims 3 and 9 for the dependency of independent claims 1 and 7, respectively. As for above-mentioned reasons, it is believed that the 35 U.S.C. 102 rejection should be sustained for claims 1 and 7.

b) 
On page 12, Appellant further submits that “Dependent claims 4-6 and 10-12 are also deemed to be allowable due to at least their dependency on allowable independent claims 1 and 7, respectively. Accordingly, withdrawal of the rejection of these claims and allowance thereof are earnestly solicited”

Examiner respectfully disagrees. 35 U.S.C. 103 rejections over Kuoch in view of Hosoyama cannot be withdrawn regarding claims 4-6 and 10-12 for the dependency of independent claims 1 and 7, respectively. As for above-mentioned reasons, it is believed that the 35 U.S.C. 102 rejection should be sustained for claims 1 and 7.

II. Appellant’s Response to the Advisory Action

On pages 12-13, Appellant submits “the Office Action and Advisory Action fail to establish anticipation in rejecting Appellant’s claims 1 and 7, and that the rejections of 

Examiner respectfully disagrees. As for above-mentioned reasons, it is believed that the 35 U.S.C. 102 rejection should be sustained for claims 1 and 7 as well as 35 U.S.C. 103 rejections reading dependent claims 2-6, 8-14.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SYED M KAISER/Examiner, Art Unit 2844                                                                                                                                                                                                        
Conferees:
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),